Exhibit 10.4

 

AMENDMENT #4 TO

AGREEMENT AMONG THE ATTORNEY GENERAL OF THE STATE OF NEW YORK, THE
SUPERINTENDENT OF INSURANCE OF THE STATE OF NEW YORK, THE ATTORNEY GENERAL OF
THE STATE OF CONNECTICUT, THE ILLINOIS ATTORNEY GENERAL, THE DIRECTOR OF THE
DIVISION OF INSURANCE, ILLINOIS DEPARTMENT OF FINANCIAL AND PROFESSIONAL
REGULATION, AND AON CORPORATION AND ITS SUBSIDIARIES AND AFFILIATES
(COLLECTIVELY “AON”) DATED MARCH 4, 2005 (hereinafter, the “Settlement
Agreement”

 

WHEREAS, the parties recognize that part of Aon’s business is to act as a
managing general agent or underwriting manager for insurance carriers; and

 

WHEREAS, the parties have agreed to amend the Settlement Agreement to clarify
the permissible means by which Aon may act and be compensated as a managing
general agent or underwriting manager;

 

NOW, THEREFORE, the parties hereby agree that the Settlement Agreement shall be
clarified and amended as follows:

 

1.             Paragraph 8 of the Settlement Agreement is hereby amended, such
that the following shall be added after the second sentence of Paragraph 8:

 

“The parties agree that the preceding two sentences shall not apply to MGA
Compensation, which Aon may receive when and to the extent it acts as an MGA.

 

As used herein,

 

(a) Aon shall be acting as an “MGA” when: (i) Aon has been appointed by an
insurer as a managing general agent or an underwriting manager, to be the
insurer’s representative in connection with the management of such insurer’s
book of business with respect to a specific product or product line; and (ii) in
such capacity, Aon (A) communicates with prospective insureds only through
professional insurance brokers (including those units of Aon which act in such
capacity on behalf of insureds), and (B) places all such business for such
product or product line only with and for such insurer, and

 

(b) “MGA Compensation” means the Compensation Aon receives from the appointing
insurer as consideration for the MGA services Aon renders to such insurer.”

 

2.             Paragraph 10 of the Settlement Agreement is hereby amended, such
that the following sentence shall be added at the conclusion thereof:

 

“The parties agree that this Paragraph shall not apply to MGA Compensation.”

 

--------------------------------------------------------------------------------


 

3.             Clause (a) of the first sentence of Paragraph 14 of the
Settlement Agreement is hereby deleted, and the following shall be added in its
place and stead:

 

“a) the Compensation received or to be received by Aon (other than MGA
Compensation),”

 

4.             Paragraph 15 of the Settlement Agreement is hereby amended, such
that the following sentence shall be added at the conclusion thereof:

 

“The parties agree that this Paragraph shall not apply to MGA Compensation.”

 

5.             Other than as amended above, the Settlement Agreement shall
remain in full force and effect.

 

6.             This amendment may be executed in counterparts.

 

WHEREFORE, the following signatures are affixed hereto on this day of
       2006.

 

ELIOT SPITZER

 

HOWARD MILLS

 

 

 

/s/

 

/s/

Attorney General of the

 

Superintendent of Insurance

State of New York

 

New York State Insurance Department

120 Broadway, 25th Floor

 

25 Beaver Street

New York, NY 10271

 

New York, NY 10004

 

 

 

 

 

 

RICHARD BLUMENTHAL

 

PEOPLE OF THE STATE OF ILLINOIS

 

 

 

/s/ Richard Blumenthal

 

/s/ Lisa Madigan

Attorney General of the

 

by:

Lisa Madigan

State of Connecticut

 

 

Attorney General of the

55 Elm Street

 

 

State of Illinois

Hartford, CT 06171-0120

 

 

 

 

 

 

 

DEPARTMENT OF FINANCIAL AND PROFESSIONAL REGULATION OF THE STATE OF ILLINOIS;

 

 

 

FERNANDO E. GRILLO, SECRETARY

 

 

 

DIVISION OF INSURANCE

 

AON CORPORATION

 

 

 

 

/s/ Michael. T. McRaith

 

/s/ D. Cameron Findlay

Michael. T. McRaith

 

by:

D. Cameron Findlay

Director

 

 

Executive Vice President and

 

 

 

General Counsel

 

--------------------------------------------------------------------------------